Exhibit 10.2
NOTE
(Master Lease #2)

$25,750,000.00   September 10, 2010     Dallas, Texas

FOR VALUE RECEIVED, CAPITAL TEXAS S, LLC, a limited liability company organized
under the laws of the State of Delaware (“Borrower”), shall pay to the order of
HEALTH CARE REIT, INC., a corporation organized under the laws of the State of
Delaware (“Lender”), the principal sum of TWENTY FIVE MILLION SEVEN HUNDRED
FIFTY THOUSAND and 00/100 Dollars ($25,750,000.00), or so much thereof as shall
have been advanced to Borrower, with interest on so much thereof as shall from
time to time be outstanding through the Maturity Date (but not beyond the
Maturity Date) at the rate of interest set forth below.
This note is given pursuant to the Loan Agreement of even date between Borrower
and Lender, as amended from time to time (“Loan Agreement”) and is subject to
the provisions thereof. The definitions in the Loan Agreement shall be
applicable to any capitalized terms herein that are not otherwise defined
herein. If there is any conflict between the terms of the Loan Agreement and the
terms of this note, the provisions of the Loan Agreement shall control.
1. Definitions.
“Business Day” means any day which is not a Saturday or Sunday or a public
holiday under the laws of the United States of America or the State of Ohio.
“Closing Date” means the date of this note.
“Collateral Document” means any document providing security for or guarantee of
repayment of this note.
“Commencement Date” means [i] the Closing Date if the Closing Date occurs on the
first day of a month or [ii] the first day of the month after the Closing Date
if the Closing Date occurs on any day other than the first day of the month.
“Default Rate” means 12.0% per annum.
“Event of Default” has the meaning set forth in §8.
“Facility” has the meaning set forth in the Lease.
“Initial Rate” means the rate of 8.50% per annum, plus the cumulative annual
increase by the Initial Rate Increaser Amount as set forth in §2(a).

 

 



--------------------------------------------------------------------------------



 



“Initial Rate Increaser Amount” means, as of any Rent Adjustment Date, three
percent of the then applicable Initial Rate.
“Lease” means the Master Lease Agreement by which certain affiliates of Lender
lease the Facility to an affiliate of Borrower.
“Lease Year” has the meaning set forth in the Lease.
“Loan” means the loan evidenced by this note.
“Loan Advance” means each advance of proceeds of the Loan.
“Maturity Date” means the day before the 15th anniversary of the Commencement
Date.
“Mortgage” means the Leasehold Deed of Trust dated this date, made by Borrower
in favor of Lender to secure repayment of this note, as amended from time to
time.
“Rent Adjustment Date” has the meaning set forth in the Lease.
“Rent Escalation Condition” has the meaning set forth in the Lease.
“State” means the State of Ohio.
2. Interest Rate.
(a) Initial Rate. Interest shall accrue on the principal amount outstanding from
and after the Closing Date until the Maturity Date (but not beyond the Maturity
Date) at the Initial Rate. On each Rent Adjustment Date, provided that, as of
such date, the Rent Escalation Condition has been met for the just ending Lease
Year, the Initial Rate then in effect will be increased by the Initial Rate
Increaser Amount. If, as of any Rent Adjustment Date, the Rent Escalation
Condition has not been so met for the just ending Lease Year, then the Initial
Rate then in effect will not be so increased. However, if the Rent Escalation
Condition has not been met as of one or more Rent Adjustment Dates, the Initial
Rate for the next Lease Year with respect to which the Rent Escalation Condition
is satisfied shall be determined as if the Rent Escalation Condition had been
satisfied as of all previous Rent Adjustment Dates and the Initial Rate had
escalated pursuant to, and in accordance with, this §2(a) for all prior periods.
(b) Default Rate. After the occurrence and during the continuance of an Event of
Default, Borrower shall pay interest on this note through the Maturity Date (but
not beyond the Maturity Date) at the Default Rate.
(c) Computation Method. All interest rates shall be calculated based on the
actual number of days elapsed over a 360-day year (365/360 method).

 

2



--------------------------------------------------------------------------------



 



3. Payments. Borrower shall make payments in accordance with the following:
(a) On the Commencement Date, Borrower shall make a payment of interest on the
outstanding principal balance of this note at the Initial Rate for the period
commencing on the Closing Date and ending on the day before the Commencement
Date.
(b) Commencing on the first day of the first month after the Commencement Date
and on the first day of each month thereafter to and including the Maturity
Date, Borrower shall pay to Lender accrued interest on this note.
(c) Subject to §28 hereof, on the Maturity Date or upon prepayment of this note,
Borrower shall pay the outstanding principal balance of this note, all accrued
and unpaid interest, and all charges, expenses and other amounts payable by
Borrower to Lender.
4. Method and Place of Payment. Borrower shall make all payments on this note by
electronic wire transfer in accordance with the wiring instructions set forth in
Exhibit A attached hereto, subject to change in accordance with other written
instructions provided by Lender from time to time.
5. Prepayment. Borrower may prepay all or any portion of the outstanding
principal balance of this note, all accrued and unpaid interest, and all
charges, expenses and other amounts payable by Borrower to Lender at any time
without payment of any prepayment fee.
6. Late Charge. Borrower acknowledges that any default in any interest payment
due under this note will result in loss and additional expense to Lender in
handling such delinquent payments and meeting Lender’s other financial
obligations. Because such loss and additional expense is extremely difficult and
impractical to ascertain, Borrower agrees that if any interest payment hereunder
is not paid within 10 days after the due date, Borrower shall pay, as a
reasonable estimate of such loss and expense, a late charge equal to the lesser
of [i] 5% of the amount of the overdue payment, or [ii] the maximum amount
permitted by applicable law.
7. Application of Payments. Unless Lender elects otherwise, in its sole
discretion, all payments and other amounts received by Lender shall be credited
as follows: [i] first, to any charges, costs, expenses and fees payable by
Borrower under this note, the Loan Agreement or the Mortgage, or incurred by
Lender for the protection of any collateral securing the payment of this note,
if not paid by Borrower by the due date; [ii] second, to interest on the
foregoing amounts at the Default Rate from the due date or date of payment by
Lender, as the case may be; [iii] third, to accrued but unpaid interest on this
note; [iv] fourth, to the principal amount outstanding; and [v] the balance, if
any, to Borrower. Notwithstanding the foregoing, the application of any Letter
of Credit proceeds shall be governed by the Lease.
8. Default. Any Event of Default under the Loan Agreement shall constitute an
“Event of Default” hereunder without any additional notice to Borrower other
than as required under the Loan Agreement or the Lease, such additional notice
being expressly waived by Borrower.

 

3



--------------------------------------------------------------------------------



 



9. Acceleration. Subject to §28 hereof, upon the occurrence of any Event of
Default, in addition to all other remedies available to Lender under the Loan
Agreement, Mortgage, or any other security for or guarantee of this note, at the
option of Lender [i] the outstanding principal balance of this note, all accrued
and unpaid interest thereon, and all other amounts payable by Borrower to Lender
shall be immediately due and payable, and [ii] all such amounts shall bear
interest at the Default Rate from the date of the Event of Default until
satisfied. Lender may exercise either or both options without notice or demand
of any kind.
10. Governing Law. This note shall be governed by and construed in accordance
with the internal laws of the State, without giving effect to the conflict of
laws rules thereof. The chief executive office of Lender is located in the State
of Ohio. The proceeds of this note will be advanced from Lender’s Ohio office
and payments on this note will be received in Lender’s Ohio office. Borrower
acknowledges that the foregoing constitutes a sufficient nexus with the State of
Ohio such that the choice of law set forth in this note shall be enforceable in
all state and federal courts, including any court located in the State of Texas,
and Borrower waives any claim or defense that such choice of law is not
enforceable.
11. Time is of the Essence. Time is of the essence in the payment of this note.
All grace periods in the Loan Agreement and any Collateral Document that apply
to a default shall run concurrently.
12. Holidays. If any installment of this note becomes due on a day which is not
a Business Day, Borrower may pay the installment on the next succeeding day on
which banking institutions are open.
13. Waivers. None of the following shall be a course of dealing, estoppel,
waiver or the like on which any party to this note or any Collateral Document
may rely: [i] Lender’s acceptance of one or more late or partial payments; [ii]
Lender’s forbearance from exercising any right or remedy under this note or any
Collateral Document; or [iii] Lender’s forbearance from exercising any right or
remedy under this note or any Collateral Document on any one or more occasions.
Lender’s exercise of any rights or remedies or a part of a right or remedy on
one or more occasions shall not preclude Lender from exercising the right or
remedy at any other time. Lender’s rights and remedies under this note, the
Collateral Documents, and the law and equity are cumulative to, but independent
of, each other.
14. Representations. Each party to this note and each Collateral Document: [i]
acknowledges that Lender would not have extended the credit evidenced by this
note and will not continue to extend the credit but for the obligations of each;
[ii] warrants that each has executed this note or Collateral Documents to induce
Lender to extend and to continue to extend the credit; [iii] warrants that each
has received good and valuable consideration for executing this note or any
Collateral Document; and [iv] warrants that none have executed this note or any
Collateral Document in reliance upon the existence of the security for or
guaranty or promise of the payment of this note.

 

4



--------------------------------------------------------------------------------



 



15. Indulgences. Without notice, Lender may do or refrain from doing anything
affecting this note or any Collateral Document, as many times as Lender desires,
including the following [i] granting or not granting any indulgences to anyone
liable for payment of this note or to anyone liable under any Collateral
Document; [ii] releasing any security or anyone or any property from liability
on this note or any Collateral Document; [iii] amending this note or any
Collateral Document, including extending the time for payment of this note, in
accordance the terms of such Collateral Documents.
16. No Release of Liability. Subject to §28 hereof, no obligations of any party
to this note shall be affected by [i] any default in this note or any Collateral
Document when accepted by Lender or arising any time thereafter; [ii] the
unenforceability of or defect in this note or in any Collateral Document or any
interest conveyed by any Collateral Document; [iii] any decline in the value of
any interest in any property conveyed by any Collateral Document; or, [iv] the
death, incompetence, insolvency, dissolution, liquidation or winding up of
affairs of any party to this note or any Collateral Document or the start of
insolvency proceedings by or against any such party. EACH PARTY TO ANY
COLLATERAL DOCUMENT WAIVES ALL SURETYSHIP DEFENSES. No party to this note or any
Collateral Document may enforce any right of subrogation or contribution unless
and until this note is satisfied and waives all rights of subrogation against
any party that is subject to insolvency proceedings unless and until this note
is satisfied.
17. Notices. All notices, demands, requests and consents (hereinafter “notices”)
given pursuant to this note shall be in writing, and shall be served by [i]
personal delivery, [ii] United States Mail, postage prepaid; or [iii] nationally
recognized overnight courier to the following addresses:

         
 
  To Borrower:   Capital Texas S, LLC
 
      14160 Dallas Parkway, Suite 300
 
      Dallas, Texas 75254
 
       
 
  To Lender:   Health Care REIT, Inc.
 
      4500 Dorr Street
 
      Toledo, Ohio 43615-4040

All notices shall be deemed to be given upon the earlier of actual receipt or
three days after deposit in the United States mail or one business day after
deposit with the overnight courier. Lender and Borrower may change their notice
address at any time by giving the other party written notice of such change.
18. Representation and Warranty Regarding Business Purpose. Borrower represents
and warrants that the loan evidenced by this note is for business purposes only
and not for personal, family, household, or agricultural purposes.
19. Security; Guaranty. This note is secured by the Mortgage. This note is
guaranteed by the Unconditional and Continuing Guaranty of Guarantor.
20. Protest. Except as set forth herein, each party to this note jointly and
severally waives protest, notice of protest, demand, dishonor or default,
presentment for payment, notice of intent to declare this note immediately due
and payable, notice of declaration that this note is immediately due and payable
in full, all other notices, and all demands.

 

5



--------------------------------------------------------------------------------



 



21. Savings Clause. The intention of Lender and Borrower is to comply with the
laws of the State concerning the rate of interest on this note. Notwithstanding
any other provision in this note or in any other document given in connection
with this note, Borrower shall not be required to pay interest in excess of the
maximum lawful rate. To the extent the amount of interest provided in this note
ever exceeds the maximum lawful rate (“Excess Interest”), [i] the provisions of
this paragraph shall govern and control; [ii] Borrower shall not be obligated to
pay any Excess Interest; [iii] any Excess Interest that Lender may have received
shall be credited against the then outstanding balance due under this note and,
if the Excess Interest exceeds the outstanding balance, the excess amount shall
be refunded to Borrower; [iv] the rate of interest under this note shall be
automatically reduced to the maximum lawful rate and this note and any other
documents given in connection therewith shall be deemed reformed and modified to
reflect such reduction; and [v] subject to the foregoing provisions of this
paragraph, Borrower shall have no action or remedy against Lender for any
damages whatsoever or any defense to enforcement of the note or any other
documents given in connection therewith arising out of the payment or collection
of any Excess Interest. In determining whether interest paid or payable on this
note exceeds the maximum lawful rate, Borrower agrees to exclude voluntary
prepayment fees from the calculation of interest and to spread the total amount
of interest throughout the entire contemplated term of this note.
22. Attorney’s Fees and Expenses. Borrower shall pay to Lender all reasonable
costs and expenses incurred by Lender in enforcing or preserving Lender’s rights
under this note, the Loan Agreement or any Collateral Document, and in all
matters of collection, provided an Event of Default has actually occurred or has
been declared and thereafter cured, including, but not limited to, [i]
attorney’s and paralegal’s fees and disbursements; [ii] the fees and expenses of
any litigation, administrative, bankruptcy, insolvency, receivership and any
other similar proceeding; [iii] court costs; [iv] the expenses of Lender, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel, and attendance at meetings, hearings, depositions, and trials; and [v]
consulting and witness fees incurred by Lender in connection with any litigation
or other proceeding, but excluding Lender’s internal bookkeeping and routine
loan servicing costs.
23. Severability. If any clause, provision, section or article of this note is
ruled invalid by any court of competent jurisdiction, the invalidity of such
clause, provision, section, or article shall not affect any of the remaining
provisions hereof.
24. Assignment. Borrower shall not assign its rights nor delegate its
obligations under this note. Lender shall not assign its rights under this note
except as provided in the Loan Agreement.
25. Amendment. This note may not be amended except in writing signed by Borrower
and Lender. All references to this note, whether in this note or in any other
document or instrument, shall be deemed to incorporate all amendments,
modifications, and renewals of this note and all substitutions made therefor
after the date hereof.

 

6



--------------------------------------------------------------------------------



 



26. CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS AND CONSENTS TO
THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING
JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH A FACILITY IS
LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING
FROM OR RELATED TO [I] THE TERM SHEET FOR THE LOAN EVIDENCED BY THIS NOTE DATED
APRIL 30, 2010 (THE “TERM SHEET”); [II] THIS NOTE; OR [III] ANY LOAN DOCUMENT
EXECUTED IN CONNECTION WITH THIS NOTE. BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT BORROWER MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.
BORROWER AND ANY GUARANTOR AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING
AGAINST LENDER OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF LENDER,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE TERM SHEET, THIS NOTE OR
ANY LOAN DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT HAVING
JURISDICTION OVER LUCAS COUNTY, OHIO.
BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY LENDER IN ANY MANNER AND IN
ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR IMPAIR
LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LENDER’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR THE
PROPERTY OF BORROWER OR ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.
27. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND
ANY GUARANTOR HEREBY KNOWINGLY AND VOLUNTARILY WAIVE THE RIGHT TO A JURY TRIAL
IN ANY ACTION, PROCEEDING OR COUNTERCLAIMS ARISING OUT OF OR RELATING TO THIS
NOTE.
28. Limits on Personal Liability/Non-Recourse. Notwithstanding anything herein
to the contrary, Borrower shall have no personal liability under this note or
any Collateral Document for the repayment of the principal amount of the
indebtedness hereunder or for the performance of any other obligations of
Borrower under this note or any Collateral Documents and Lender’s only recourse
for the satisfaction of the principal amount of the indebtedness and the
performance of such obligations shall be Lender’s exercise of its rights and
remedies with respect to the collateral held by Lender as security for the
indebtedness. Lender, by accepting this note or any Collateral Document, agrees
that it shall not sue for, seek or demand any deficiency judgment or personal
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with this note or any Collateral Document.
29. No Liability of Officers, Directors or Members. None of the officers,
directors or members of Borrower shall have any liability or obligations under
this note.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this note effective as of the
date first set forth above.

            CAPITAL TEXAS S, LLC
      By:   /s/ Gloria Holland       Title: Gloria Holland, Vice President     
       

 

 